ORIGINAL                                                                         06/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0054


                                        DA 22-0054
                                                                                 FILED
SHANDOR S. BADARUDDIN,
                                                                                 JUN 21 2022
             Plaintiff and Appellant,                                         Bowen Greenwood
                                                                            Clerk of Supreme Court
                                                                               State of IVIontana
      v.
                                                                     ORDER
STATE OF MONTANA and the NINETEENTH
JUDICIAL DISTRICT COURT, HONORABLE
MATTHEW CUFFE, Presiding,

             Defendants and Appellees.


       Donald Manwell Falk of San Francisco, California, has petitioned for permission to
appear pro hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the first appearance ofPetitioner's
firm under the pro hac vice rules,
       IT IS HEREBY ORDERED that the application of Donald Manwell Falk to appear
pro hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Donald Manwell Falk, to all
counsel of record in this appeal, and to the State Bar of Montana.
       DATED this Z 1      day of June, 2022.


                                                   For the Court,




                                                                 Chief Justice